DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Applicant’s amendment and response filed on 05/03/2021 is acknowledged. Claims 8-17 and 19-22 have been canceled and claims 1-7 and 18 have been considered on the merits. All arguments have been fully considered.
Response to Amendment
	The claim rejection under 35 USC § 101 has been withdrawn due to the cancellation of claims 10-17 and 19-22, as well as the amendment to claim 18.
	The claim rejection under 35 USC § 102 has been withdrawn due to the cancellation of claims 10-17 and 19-22, as well as the amendment to independent claim 1 and dependent claim 18.
Applicant’s arguments, see page 6-8, filed 05/03/2021, with respect to the rejections of claims 1-9 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art reference Baraniak and McDevitt. 2012, Yu et al. 2014, Katsuda et al. 2013, and Qiu et al. 2015.

Claim Rejections - 35 USC § 102 (New Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baraniak and McDevitt. Cell Tissue Res. 2012:347(3):701-711(hereinafter referred to as Baraniak and McDevitt) as evidenced by Yu et al. Int J Mol Sci. 2014; 15(3):4142-4157(hereinafter referred to as Yu et al) and Katsuda et al. Sci Rep. 2013;3:1197 (hereinafter referred to as Katsuda et al).
Regarding claim 1- Baraniak and McDevitt teaches a scaffold-free method of culturing mesenchymal stem cells (MSCs) as 3D aggregates (spheroids) (Abstract). Monolayer cultures of bone marrow-derived MSCs were dissociated and resuspended in expansion medium to obtain a single cell suspension (Materials and Methods-Mesensphere formation and maintenance, page 3). Cells were then plated at densities of either 300, 600, 1000 cells per a 400x400uM microwell and centrifuged to force cell aggregation and were incubated overnight (Materials and Methods-Mesensphere formation and maintenance, page 3). MSC spheroids (i.e. 3d cell aggregates) referred to as “mesenspheres” were transferred to bacteriological petri dishes and cultured in suspension on a rotary orbital shaker for up to three weeks (i.e. shake culture) (Materials and Methods-Mesensphere formation and maintenance, page 3). 
Baraniak and McDevitt does not explicitly teach the production of extracellular vesicles from MSCs. However, the production of vesicles is a natural property of MSCs in culture, as evidenced by Yu et al (Abstract; Properties of Exosomes derived from MSCs,page 4147; Application of exosomes derived from MSCs, page 4148).
Regarding claim 2- Baraniak and McDevitt teaches the use of bone-marrow derived mesenchymal stem cells (i.e. progenitor cells) (Abstract; Materials and methods- MSC monolayer expansion and Mesensphere formation and maintenance, page 3). 
Regarding claim 3- While Baraniak and McDevitt do not explicitly teach that MSCs produced extracellular vesicles with an  average diameter of the vesicles was between 50nm-1um, this is a known property of MSC-derived extracellular vesicles as evidenced by Katsuda et al (ADSCs secrete exosomes to their culture supernatant, paragraph 02; Fig. 2a).
Regarding claims 6-7- Baraniak and McDevitt teach a method of culturing MSCs using a three-dimensional cell culture process to create MSC spheroids (i.e. aggregates) (Abstract). First, MSCs were seeded into microwells, centrifuged to force cell aggregation, and allowed to grow overnight prior to transfer to a suspension shake culture (Materials and methods- Mesensphere formation and maintenance). The 3D aggregates formed had a diameter between 100-200uM (Fig. 1 and 2, pages 13-14). 
Regarding claim 18- The cells and method employed by Baraniak and McDevitt are identical to that disclosed in the instant specification (Specification page 15-16, starting at line 20). Namely, the cells were bone marrow-derived MSCs (Abstract; Materials and methods- MSC monolayer expansion and Mesensphere formation and maintenance, page 3), the cells were plated at a density between 600-700 cells/microwell (Materials and Methods-Mesensphere formation and maintenance, page 3), the spheroid MSC aggregates had an average diameter of about 200uM (Fig.1 and 2), the aggregates were transferred into a bacterial grade petri dish (Materials and Methods-Mesensphere formation and maintenance, page 3; see Instant specification page 16, lines 18-21), and were cultured for seven days or more (Fig. 2, page 14) on an orbital shaker (Materials and Methods-Mesensphere formation and maintenance, page 3).

In conclusion, the method of claim 1 requires two steps. First, the stem cells are cultured using a three-dimensional culture method to produce 3D stem cell aggregates. Second, the 3D stem cell aggregates are further cultured using a shake culture process. Both of these steps are taught by Baraniak and McDevitt.

Claim Rejections - 35 USC § 103 (New Rejection)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baraniak and McDevitt. Cell Tissue Res. 2012:347(3):701-711(hereinafter referred to as Baraniak and McDevitt) in view of Katsuda et al. Sci Rep. 2013;3:1197 (hereinafter referred to as Katsuda et al).
Regarding claim 1- Baraniak and McDevitt teaches a scaffold-free method of culturing mesenchymal stem cells (MSCs) as 3d aggregates (spheroids) (Abstract). Monolayer cultures of bone marrow-derived MSCs were dissociated and resuspended in expansion medium to obtain a single cell suspension (Materials and Methods-Mesensphere formation and maintenance, page 3). Cells were plated at densities of either 300, 600, 1000 cells per a 400x400uM microwell and centrifuged to force cell aggregation and incubated overnight (Materials and Methods-Mesensphere formation and maintenance, page 3). MSC spheroids (i.e. 3d cell aggregates) referred to as “mesenspheres” were Materials and Methods-Mesensphere formation and maintenance, page 3). Baraniak and McDevitt teaches that MSCs have emerged as an attractive cell course for the treatment of a variety of traumatic injuries and chronic diseases (Introduction page 2, paragraph 01). In addition to their multipotent differentiation capacity, MSCs are known to secret potent trophic factors that contribute to use in regenerative therapies (Introduction page 2, paragraph 01). Baraniak and McDevitt teaches that despite MSCs regenerative potency, a paucity of MSCs exist in most adult tissues and as a consequence, MSCs are often expanded in vitro prior to transplantation (Introduction page 2, paragraph 02). While MSCs maintain their plasticity for several passages these cells often lose their ability to self-renew before adequate cell numbers for transplantation can be obtained and thus improved methods for MSC maintenance and directed differentiation are required (Introduction page 2, paragraph 02).
Regarding claim 2- Baraniak and McDevitt teaches the use of bone-marrow derived mesenchymal stem cells (i.e. progenitor cells) (Abstract; Materials and methods- MSC monolayer expansion and Mesensphere formation and maintenance, page 3). 
Regarding claims 6-7- Baraniak and McDevitt teaches uniform starting populations of spheroids were obtained at each of the cell densities examined and homogenous populations of mesenspheres could be maintained for extended periods of time in suspension without agglomeration (Results- Mesensphere formation and maintenance, paragraph 01). The MSC aggregates formed had a diameter between 100-200uM (Fig. 1 and 2, pages 13-14). 
	While Baraniak and McDevitt teach culturing a 3D aggregate of stem cells and culturing those 3D aggregates in a shake culture, they do not explicitly teach vesicles produced by these cells have an average diameter of 50nm-1uM (claim 3) or that the method resulted in the production of about 2-50 stem cell-derived extracellular vesicles per 100 stem cells (claim 18).
Results- ADSCs secrete exosomes to their culture supernatant, paragraph 01). ADSCs are particularly attractive for use in the treatment of AD due to their higher expression of neprilysin (NEP) which may aid in the clearance of amyloid beta protein (Introduction, paragraphs 01-02; Results- ADSCs express NEP at higher level than BM-MSC). As such, they hypothesized that exosomes isolated from Adipose tissue-derived mesenchymal stem cells (ADSCs) would have therapeutic potential for AD (Results- ADSCs secrete exosomes to their culture supernatant, paragraph 01). They teach that exosomes isolated from ADSCs were between 150-200 nm and that the yield of exosomes isolated from ADSCs were between 1-4 x 10^8 vesicles per 10^6 ADSCs per a day, or about 10,000 to 40,000 vesicles per 100 stem cells (Results- ADSCs secrete exosomes to their culture supernatant, paragraph 02; Fig. 3C-D). Lastly, Katsuda et al teaches that ADSC-derived exosomes were able to decrease levels of extracellular and intracellular amyloid beta of N2a cells (Fig. 5; Results- ADSCs decrease both the extracellular and intracellular Aβ levels of N2a cells; Discussion, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Baraniak and McDevitt to culture 3D aggregates of MSCs derived from various sources, such as adipose tissue, resulting in a culture of stem cells with 10,000-40,000 vesicles per 100 cells that were between 150-200nm in diameter. One of ordinary skill in the art would have been motivated to do so as exosomes from ADSCs may have increased therapeutic potential for the treatment of diseases such as AD, as taught by Katsuda et al. Additionally, one of ordinary skill would be motivated to use ADSCs rather than BM-MSCs because adipose tissue is a more abundant source of MSCs and requires less invasive procedures for their harvest.  Lastly, it would be obvious to one of ordinary skill in the art to modify a culture to contain a specified number of vesicles depending on the intended use of the culture. One of ordinary skill would .

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baraniak and McDevitt. Cell Tissue Res. 2012:347(3):701-711(hereinafter referred to as Baraniak and McDevitt) in view of Katsuda et al. Sci Rep. 2013;3:1197 (hereinafter referred to as Katsuda et al) as applied to claim 1 above, and further in view of Qiu et al. Biomaterials. 2015:53:600-8  (hereinafter referred to as Qiu et al).
The teachings of Baraniak and McDevitt and Katsuda et al regarding the limitations of claim 1 have been discussed previously.
However, Baraniak and McDevitt and Katsuda et al fail to teach wherein the size of the culture space is 50-250uM (claim 4) or 100-200uM (claim 5).
Qiu et al teaches that adipose-derived MSCs (ADSCs) have been demonstrated to lose replicative ability, colony-forming efficiency, and differentiation capacity with time in traditional 2-D therapeutic applications (Introduction, paragraph 03). Therefore, a need exists for 3-D cultures that mimic the cellular microenvironment found in vivo (Introduction, paragraph 03). Cell aggregates grown in microwells are of particular interests as they are free of exogenous biomaterials and microwells are effective for scaling production (Introduction, paragraph 03). Qiu et al further teaches that the size of aggregates may influence biological properties, such as cell differentiation potential (Results and discussion- 3.1 Microwell is effective in regulating the size of the aggregates, paragraph 02). Qiu et al teaches that the size of ADSC aggregates can be controlled by the size of microwells (Results and discussion- 3.1 Microwell is effective in regulating the size of the aggregates, paragraph 02). They teach the use of microwells that ranged in size from 100uM to 400uM and produced aggregates with average Results and discussion- 3.1 Microwell is effective in regulating the size of the aggregates, paragraph 02; Fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Baraniak and McDevitt and Katsuda et al to include the use of microwells with diameters between 100um-400um. One of ordinary skill in the art would have been motivated to do so to control the size of cell aggregates produced in culture which may affect biological activity, as taught by Qiu et al. One of ordinary skill would have a reasonable expectation of success as Qiu et al teaches that culturing of ADSCs in microwells ranging in size from 100-400uM resulted in aggregate formation with no loss in cell viability (Fig. 3).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/               Examiner, Art Unit 1632   

                                                                                                                                                                                      /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635